DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 & 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Albrecht et al. (US 6,188,532).
In regard to claim 1, Albrecht et al. discloses a derivation device (Figure 12) that derives a reading path for a reading element in a case where a plurality of pieces of data to be read are read from a recording medium (see Figures 1-3), the device comprising: a first derivation unit that derives a value representing a recording density of the data for each of a plurality of areas in which the plurality of pieces of the data to be read are recorded (column 5, lines 1-8: “format sensing is by way of a unique structural feature provided on an otherwise standard tape cartridge, such that the feature distinguishes between high density and low density tape track standard formats.”), and a second derivation unit that derives a path for sequentially reading the data as the reading path for an area in which the value representing the recording density is equal to or larger than a predetermined threshold value (patent claim 1: “a primary head positioning mechanism secured to the base at a first location along the tape path for positioning a primary multi-channel write/read head assembly for writing and reading user digital data in accordance with the standard high density track layout”), and derives the reading path according to a predetermined path determination method for an area in which the value representing the recording density is less than the threshold value (patent claim 1: “a primary head positioning mechanism secured to the base at a first location along the tape path for positioning a primary multi-channel write/read head assembly for writing and reading user digital data in accordance with the standard high density track layout”; column 9, lines 10-13: “ A switch 220 switches read paths of the IC 212 from the primary head 126 to the secondary head 144 whenever a lower density standard format tape is sensed within the unit 100.”).
In regard to claim 2, Albrecht et al. discloses that the threshold value is a value that is smaller as the area is wider (see Figures 1-3).
In regard to claim 6, Albrecht et al. discloses that the recording medium is a magnetic tape (see Figures 1-3).
Claims 7-9 have limitations that are believed to be similar to and/or encompassed by the limitations of claim 1, and are therefore rejected on the same grounds.
Note: in regard to claim 9, the limitations “wherein the plurality of areas are configured such that a reading element reads the data according to a path for sequentially reading the data for an area in which a value representing a recording density of the data, which is derived for each of the plurality of areas, is equal to or larger than a predetermined threshold value, and the reading element reads the data according to a reading path derived according to a predetermined path determination method for an area in which the value representing the recording density is less than the threshold value” mostly describe the manner in which the “reading element” operates, or how the reading element is used with the magnetic tape. The reading element and the functions performed by the reading element do not limit the structure of the claimed “magnetic tape” to which claim 9 is directed. Therefore, any prior art reference that teaches “a magnetic tape comprising a plurality of areas in which a plurality of pieces of data to be read are recorded” would anticipate claim 9.
Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record alone or in combination fails to teach: in claim 3, wherein the value representing the recording density is a ratio of a number of pieces of the data to be read to a number of pieces of data capable of being recorded in the area, or a ratio of a size of the data to be read to a size of the data capable of being recorded in the area; in claim 4, wherein in a case where a first area having the value representing the recording density equal to or larger than the threshold value is present adjacently in front of a second area having the value representing the recording density less than the threshold value, the second derivation unit derives the reading path according to the path determination method using an end position of the reading element in the first area as a start position of the reading element in the second area, and in a case where the first area is present adjacently behind the second area, the second derivation unit derives the reading path according to the path determination method using the start position of the reading element in the first area as the end position of the reading element in the second area; and in claim 5, wherein the first derivation unit derives the value representing the recording density by regarding each of all combinations of two or more consecutive areas in the plurality of areas as one area, in addition to each of the plurality of areas, and the second derivation unit uses a union of areas in which the value representing the recording density is equal to or larger than the threshold value, among all areas from which the value representing the recording density is derived by the first derivation unit, as an area in which the value representing the recording density is equal to or larger than the threshold value.
Conclusion
The prior art made of record and not relied upon (see attached PTO-892 form) is considered pertinent to applicant's disclosure.
Best (US 5,448,423) discloses a filter that can be switched into a readback path of a tape drive, which would alter the overall transfer function of a new head design and read channel to behave as the original head and readback path when it is desired to read tapes written at the original density.
Seo et al. (US 2004/0105349) discloses a method that ensures seamless reproduction of video and audio data of a multi-path data stream by removing possible buffer underrun even when the reproduction path is changed during reproduction.
Janssen (US 2014/0137138) discloses a guiding method wherein a guiding wheel securely holds an optical storage tape on a curved path (i.e., circular path) during read/write/tracking operations thereby allowing storage densities to approach that of optical disks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Vincent Agustin whose telephone number is (571) 272-7567.  The examiner can normally be reached on Monday - Thursday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Examiner advises that interviews typically last less than one hour, and are unlikely to result with any determination or decision regarding patentability, favorable or otherwise. Any proposed amendment to the claims, in an attempt to overcome a rejection, would require: (a) closer, more in-depth review of the applied reference(s); and/or (b) further and more extensive search by the Examiner, both of which could only be performed upon Applicant’s filing of a written response. For the same reasons, any arguments against the Examiner’s rejections (with or without proposed amendments), while to be fully considered, are unlikely to change the disposition of the claims within the limited amount of time allotted for interviews, and would be best presented by the Applicant in a written response.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Peter Vincent Agustin/
Primary Examiner, Art Unit 2688